Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 1 of 16

I

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT

for the

District of 71244.
Division £ ostonn

Case No.

 

(to be filled in by the Clerk's Office)

Ohio. Mar tw

Plaintiff{s)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
Please write “see attached” in the space and attach an additional
page with the full list of names.)
~V~

Jury Trial: (check one) [[] Yes [] No

o NI

hts cttched B24

Defendant(s)
(Write the full name of each defendant who ts being sued. If the
names of all the defendants cannot fil in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

 

Newe? Nowe” Nee Nee! “ome” Ne Nea” Nese Yee! “eee “eee! Ne” “ee Nee’ Nee

‘SVK JO LHMLS
LUNOD LOWMLSH on
SE MWY $2 WH 202
CE RIE!

d0dI0 SNY31

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness staternents, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 6
L

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 2 of 16

Pro Se LS (Rey. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

The Parties to This Complaint

A,

The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

The Defendant(s)

Ofna Marty
LO, bot (P1691

L ps ton. Ma Cee

City State

Zip Code

 

Spall
$F b0-bH~ 2I7Y

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Kim Pare

Ob,» ellen ad 5. ele

Defendant No. 1

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

1-13 attook moat

County
Telephone Number
E-Mail Address (if known)

 

at 2 #750

 

LCi, Mall Lud
_ has 0 Ma

 

on O 22a/ ~ 26+ 3
City State Zip Code
c

 

 

 

[_] Individual capacity  [ Official capacity

 

Gy hia a a
Bul? $ e

 

 

 

Ma, OV
City State Zip Code
a b17- 43% - Yood

 

[_] Individual capacity Official capacity

Page 2 of 6
Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 3 of 16

Bo VD ofendante)

Wart 0 Welsh => 96. Ghdsle, 8. Beielgys
Pathe Y lek 27,

wibher £.C ommodar

TH arte K tres 1B ald

Je Aosta, Figuanes.

Pome Mo hude

[S.mge mM Baath

ene Be

Nilde Bog as .
Yorn 8. Schpsidenr
Dion frish

Ola Naise.

Victanio. £., L/Lhiome

Vector. Pasada.

Shele A, Hudbarcd
ran B ave
‘Gn L. Eilat

, Cobbin.s AK of we

 
Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 4 of 16

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3

Name WW tb . J H h

Job or Title (if frown)
Address oll Sgeant # G46

- O2201- 204,
/ ¥f / F cablteoh mous boas tin. City He Zip Code f

County i yy nhhe
Telephone Number 6/7 ~ 635 - 260d

E-Mail Address (if known)

 

 

 

 

 

(1 Individual capacity BB Official capacity —

Defendant No. 4

Name Seipilon thames Boos - Aaah oY Dcnmiet

Job or Title (if known) Li FOIL.

Address ha_nptentos Phot 46O/
16-22 athnont, _ Bonbon. We. __ orl §

 

 

 

 

 

 

City State Zip Code
County Sopalle
Telephone Number GtI- 999-000
E-Mail Address (if known)
(J Individual capacity J Official capacity
IL Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue. state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
(] Federal officials (a Bivens claim)
HE State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Phat Comitiodior L4Ut to Epush frie 9 le li

.

  

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Daten dart

| Attornay Malone

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 5 of 16

Dobadart

ne” on
1 CH, Maat Sg uae #500
Boston, Ma, O220/-20/3

G/7-635-¥56d
May ox @ boston .Gsv

Oy 9 Bove Mayer

1 Ch, Hath Soars #500

| Boston, Me 0226 L0l3

“Hayar US alah dudland Racin o publ haa
Crisia én the CH, oy Kosh, Mars ,

The Maspor, Marin . all Complicttnsrs

dis a vialotion of ath Blacks bom or ump Lu

The , Berton, Housing Aurhout, , . Dyatbaord
“94 rial oban Rice i 6th

 
prdad Te

 

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 6 of 16

Defendants —
Kate oun Me |
52 Chauncy Strat
Kottin, Ma, ORM!

GI7- F8S- £000

Hobne C. Mach, 860 #62918!

a A Harmo
£2 | Bau!
Koslon, Me, 2M
Sufpalk Count;
GIT- VEE -Y/FF | | |
anol Aelene. Maichle © hoster housing _ Org,

Wilbuy £ Commodore

roslin. Hours burhont,
52 Strod
hos ton, Ma. ddul
 

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 7 of 16

a
eine.

1472. US apes
Gorter, na” 02116
6/7- 9566 “Soyo

few. Samehoy

nap
pi ts,
1472 US

Eoalin, Mase oe
bye 98 - §d x0

Pips a

eg ry has,

2h de

“ha ee
Mo. D220
‘Non g- S p68
 

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 8 of 16

tind

Horns - Baul.

Fasp reper Wa Ais SAA |
(72 inhi la

No 21/9
6/7- 9$9-So YO

Wadlala. F gee
ut Washi fo Gp
boston, O2118 |
b/1- 983-5 0¥2 (bir- 98-50%)
waleska. Pig verea Losferhovsing 101g

Gomis bb Lada
ook teh

[422 Jas s+
boslin Ma, 02%
b617- 998° So¥d
Ie

 

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 9 of 16

i) MOR ned

A sia Qrractor of
Sf Chbtimes ot,
Boston, Ma

. Oz

S2
Boston, Ma, O2MI

Chatty Doyla
G2 Cha time ds, |
Bes ton, Ma o2M|
Ei7- 19% - #000
24

13-

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 10 of 16

Dafomdanite

 

M dina MeT eur
Cand Ky his to

loss. Me. oon

ee a

btn gai

Bus. Ma o2iil
l#-

IS-

 

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 11 of 16

/ Ch, Netl dguan 966
Boston, Mo O220/- 2o¥/
6/7-b38-2600

Coston Ch Nall am 766
| Cy Habl Sg

Ceslon, Ma, OL20/
6/7- 635 - 2560
Verh Schneider cityot boston Gav

comeloe » saat

an Neuse ond Cour

boston. Ct “Holl ea
| Ch Hoel

Keslin, Me 0222/
b17- 635- 2900
67

/)-

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 12 of 16

Olpe. Nioas -
Setting Wunerbisclions/S., Dunstlgpio
Chg Kas , Koten Fai.

- Cp ans
Lostan 7 Aetl # 966
1 Ct, Hatt
os 4, Ma, 02 Lol
617- 635-25 50
, OCR

LL ell Play + 16
bosion, MA OZ Jol

 
Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 13 of 16

i
|

dante
Suncle Thomas Baas: chats woman
DL Ashburton Mac #60)
bastion, NX, O2/0¥

1B- Vibtin yn Pasods
Vrvetigatan

MEAD ‘One Ashhurlin Place
Keeshon, Me D2j0F#

b17- F9Y ~6 000

4 Chorbatte Bolan  rehic
MUGS Comumataan Heainat Dds Ariemen eleva
LA shbwhun pdeee., 4 60/

restr, Me O2/0E
617-9924 - $066

_ 2a Shale. A. Hubband
Lnrien ti Comm Lsewrrnor -
— “MmeKO | |
L Ashhucte,. lace, 466/

kosher, Me 02108

 
Casd 1:21-cv-10502:DJC - Document 1 Filed 03/25/21 Page 14 of 16

1
}

ge

3 :
: :
4 .

i uw
{

{ '
i m
i it
! 1

 
2d-

 

Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 15 of 16

Cric beve
MCAD
L Ashhuslin Plrew
bosion Ma, 02108
G12 994 - 600d
&/7~ 994-6986
Case 1:21-cv-10502-DJC Document1 Filed 03/25/21 Page 16 of 16

| etl Stat Dspahnnd @ Rouing aud Un Lbralpmoct CHUD)

yf Faint Equal Oey,
“TPO Wall th, shdanat Building
/0 Caussway St # Fol
| Koslow We, DL222~ 092
ww hud. gov

G@/7- 994-3250
Wenolant 43 Krsilin b, Fiulple
Specrolit HUD- Guel Opportamit;
/O Qursusas St

Kerton, Ma, 02222
6177 G94 $33)

kristen, } ’ Pikp, hed, 4 ov

| ROLL and de 2014 HUD snd flirty Y Complaints
|e rhe rages yy and Gat Cty
Hatt #986 por eeadjenns Coflat sl a dat, bacouse
Mayer's Yfieeg thn Housing on. hifrard dodorime sali

 
